                                             Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 1 of 16




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                            JANE DOE 1, et al.,
                                   4                                                         Case No.     3:18-cv-02542-JSC
                                                                       Plaintiffs,
                                   5                                                         STIPULATED PROTECTIVE ORDER
                                                  v.
                                   6
                                            MORRISON & FOERSTER LLP,
                                   7
                                                                       Defendant.
                                   8

                                   9

                                  10   1.       PURPOSES AND LIMITATIONS

                                  11            Disclosure and discovery activity in this action are likely to involve production of

                                  12   confidential, proprietary, or private information for which special protection from public disclosure
Northern District of California
 United States District Court




                                  13   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                                  14   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                                  15   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

                                  16   or responses to discovery and that the protection it affords from public disclosure and use extends

                                  17   only to the limited information or items that are entitled to confidential treatment under the

                                  18   applicable legal principles. The parties further acknowledge, as set forth in Section 13.3, below, that

                                  19   this Stipulated Protective Order does not entitle them to file confidential information under seal;

                                  20   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

                                  21   applied when a party seeks permission from the court to file material under seal.

                                  22   2.       DEFINITIONS

                                  23   2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or

                                  24   items under this Order.

                                  25            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                  26   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                  27   Civil Procedure 26(c).

                                  28            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
        Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 2 of 16




 1   as their support staff).

 2           2.4     Designating Party: a Party or Non-Party that designates information or items that it

 3   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

 4   CONFIDENTIAL.”

 5           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

 6   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 7   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 8   discovery in this matter.

 9           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

10   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

11   consultant in this action.

12           2.7     “HIGHLY CONFIDENTIAL” Information or Items: information (regardless of how

13   it is generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

14   of Civil Procedure 26(c) and contain sensitive medical information, sensitive personal information

15   regarding individuals (including but not limited to social security numbers, financial account

16   numbers, credit card numbers, mothers’ maiden names, passwords, driver’s license numbers or state

17   identification numbers, and dates of birth, as well as home addresses, personal e-mail addresses, and

18   telephone numbers of persons other than the named Plaintiffs), names of minor children, trade

19   secrets, Protected Data (as that term is defined below), and any other extremely sensitive

20   ‘Confidential Information or Items,’ disclosure of which to a Non-Party would create a substantial

21   risk of serious harm that could not be avoided by less restrictive means.

22           2.8     House Counsel: attorneys who are employees of a party to this action. House

23   Counsel does not include Outside Counsel of Record or any other outside counsel.

24           2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

25   entity not named as a Party to this action.

26           2.10    Outside Counsel of Record: attorneys who are not employees of a party to this action

27   but are retained to represent or advise a party to this action and have appeared in this action on

28   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
                                                       2
          Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 3 of 16




 1           2.11   Party: any party to this action, including all of its officers, directors, partners,

 2   employees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 3           2.12   Privileged Information: information that is protected by the attorney-client privilege

 4   and/or work-product doctrine.

 5           2.13   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 6   Material in this action.

 7           2.14   Professional Vendors: persons or entities that provide litigation support services

 8   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 9   storing, or retrieving data in any form or medium) and their employees and subcontractors.

10           2.15   Protected Material: any Disclosure or Discovery Material that is designated as

11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

12           2.16   Protected Data: any information that a party believes in good faith to be subject to

13   federal, state or foreign data protection laws or other privacy obligations. Examples of such data

14   protection laws include, but are not limited to, The Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et

15   seq. (financial information), and The Health Insurance Portability and Accountability Act and the

16   regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part 164 (medical information).

17   Certain Protected Data may compel alternative or additional protections beyond those afforded

18   HIGHLY CONFIDENTIAL information, in which event the Parties shall meet and confer in good

19   faith, and if unsuccessful the Parties shall move the court for appropriate relief.

20           2.17   Receiving Party: a Party that receives Disclosure or Discovery Material from a

21   Producing Party.

22   3.      SCOPE

23           The protections conferred by this Stipulation and Order cover not only Protected Material (as

24   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

25   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

27   However, the protections conferred by this Stipulation and Order do not cover the following

28   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
                                                        3
          Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 4 of 16




 1   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 2   publication not involving a violation of this Order, including becoming part of the public record

 3   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 4   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 5   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 6   Protected Material at trial shall be governed by a separate agreement or order.

 7   4.      DURATION

 8           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 9   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

11   defenses in this action, with or without prejudice; (2) final judgment herein after the completion and

12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

13   limits for filing any motions or applications for extension of time pursuant to applicable law; and (3)

14   in the event any of the individual Plaintiffs’ causes of action are severed or transferred from this

15   action, final judgment after the completion and exhaustion of all appeals, rehearings, remands, trials,

16   or reviews of any such severed or transferred action arising out of this one.

17   5.      DESIGNATING PROTECTED MATERIAL

18           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

19   Non-Party that designates information or items for protection under this Order must take care to

20   limit any such designation to specific material that qualifies under the appropriate standards. The

21   Designating Party must designate for protection only those parts of material, documents, items, or

22   oral or written communications that qualify – so that other portions of the material, documents,

23   items, or communications for which protection is not warranted are not swept unjustifiably within

24   the ambit of this Order.

25           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

26   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

27   encumber or retard the case development process or to impose unnecessary expenses and burdens on

28   other parties) expose the Designating Party to sanctions.
                                                        4
        Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 5 of 16




 1          If it comes to a Designating Party’s attention that information or items that it designated for

 2   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

 3   that it is withdrawing the mistaken designation.

 4          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

 5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 7   designated before the material is disclosed or produced.

 8          Designation in conformity with this Order requires:

 9                (a) for information in documentary form (e.g., paper or electronic documents, but

10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

11   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to each page that contains

12   Protected Material. If only a portion or portions of the material on a page qualifies for protection, the

13   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

14   markings in the margins).

15          A Party or Non-Party that makes original documents or materials available for inspection

16   need not designate them for protection until after the inspecting Party has indicated which material it

17   would like copied and produced. During the inspection and before the designation, all of the material

18   made available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY

19   CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

20   produced, the Producing Party must determine which documents, or portions thereof, qualify for

21   protection under this Order. Then, before producing the specified documents, the Producing Party

22   must affix the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” legend to each page that

23   contains Protected Material. If only a portion or portions of the material on a page qualifies for

24   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

25   appropriate markings in the margins).

26                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

27   Designating Party identify on the record, before the close of the deposition, hearing, or other

28   proceeding, all protected testimony.
                                                         5
          Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 6 of 16




 1                 (c) for information produced in some form other than documentary and for any other

 2   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 3   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

 4   CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the

 5   Producing Party, to the extent practicable, shall identify the protected portion(s).

 6           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 7   designate qualified information or items does not, standing alone, waive the Designating Party’s

 8   right to secure protection under this Order for such material. Upon timely correction of a

 9   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

10   accordance with the provisions of this Order.

11   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

12           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

13   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

14   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

15   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

16   confidentiality designation by electing not to mount a challenge promptly after the original

17   designation is disclosed.

18           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

19   by providing written notice of each designation it is challenging and describing the basis for each

20   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

21   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

22   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

23   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

24   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

25   Party must explain the basis for its belief that the confidentiality designation was not proper and

26   must give the Designating Party an opportunity to review the designated material, to reconsider the

27   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

28   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
                                                        6
          Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 7 of 16




 1   has engaged in this meet and confer process first or establishes that the Designating Party is

 2   unwilling to participate in the meet and confer process in a timely manner.

 3           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

 4   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

 5   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

 6   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

 7   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

 8   competent declaration affirming that the movant has complied with the meet and confer

 9   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

10   motion including the required declaration within 21 days (or 14 days, if applicable) shall

11   automatically waive the confidentiality designation for each challenged designation. In addition, the

12   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

13   good cause for doing so, including a challenge to the designation of a deposition transcript or any

14   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

15   competent declaration affirming that the movant has complied with the meet and confer

16   requirements imposed by the preceding paragraph.

17           The burden of persuasion in any such challenge proceeding shall be on the Designating

18   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

19   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

20   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

21   retain confidentiality as described above, all parties shall continue to afford the material in question

22   the level of protection to which it is entitled under the Producing Party’s designation until the court

23   rules on the challenge.

24   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

25           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

26   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

27   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

28   the categories of persons and under the conditions described in this Order. When the litigation has
                                                        7
        Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 8 of 16




 1   been terminated, a Receiving Party must comply with the provisions of section 14 below (FINAL

 2   DISPOSITION).

 3          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 4   secure manner that ensures that access is limited to the persons authorized under this Order.

 5          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 6   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 7   information or item designated “CONFIDENTIAL” only to:

 8                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 9   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

10   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

11   attached hereto as Exhibit A;

12                (b) the officers, directors, partners, and employees (including House Counsel) of the

13   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

14   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

17   to Be Bound” (Exhibit A);

18                (d) the court and its personnel;

19                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22                (f) during their depositions, or—for witnesses who have or had access to the Protected

23   Material in the course of their employment—in preparation for their depositions, witnesses in the

24   action to whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

25   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

26   by the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

27   Protected Material must be separately bound by the court reporter and may not be disclosed to

28   anyone except as permitted under this Stipulated Protective Order. Nothing in this Order shall be
                                                         8
          Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 9 of 16




 1   construed to prevent a Party from asking the foundational questions necessary to establish whether a

 2   witness has or had access to CONFIDENTIAL Protected Material in the course of his or her

 3   employment.

 4                  (g) the author or recipient of a document containing the information or a custodian or

 5   other person who otherwise possessed or knew the information.

 6                  (h) special masters and/or third parties retained by the Court or retained jointly by the

 7   Parties for settlement purposes or resolution of discovery or other disputes and their necessary

 8   staff.

 9                  (i) Any requesting governmental or regulatory authority.

10            7.3      Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless otherwise

11   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

12   disclose any information or item designated “HIGHLY CONFIDENTIAL” only to (i) the individuals

13   identified in 7.2 (a), (c), (d), (e), and (g and )(h) above, consistent with the processes set forth in

14   those provisions; (ii) a deponent or witness at trial, when that person has access to that material in

15   the course of his or her employment or is serving as a 30(b)(6) designee on a related topic, provided

16   the individual has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and (iii)

17   other witnesses during their deposition or while they are testifying at trial, but only with the prior

18   approval of the Producing Party or with court approval.

19   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

20            LITIGATION

21            If a Party is served with a subpoena or a court order issued in other litigation that compels

22   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

23   CONFIDENTIAL,” that Party must:

24                  (a) promptly notify in writing the Designating Party. Such notification shall include a

25   copy of the subpoena or court order;

26                  (b) promptly notify in writing the party who caused the subpoena or order to issue in the

27   other litigation that some or all of the material covered by the subpoena or order is subject to this

28   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                                                           9
          Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 10 of 16




 1              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 2   Designating Party whose Protected Material may be affected.

 3           If the Designating Party timely seeks a protective order, the Party served with the subpoena

 4   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

 5   “HIGHLY CONFIDENTIAL” before a determination by the court from which the subpoena or order

 6   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

 7   shall bear the burden and expense of seeking protection in that court of its confidential material –

 8   and nothing in these provisions should be construed as authorizing or encouraging a Receiving Party

 9   in this action to disobey a lawful directive from another court.

10   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

11           LITIGATION

12              (a) The terms of this Order are applicable to information produced by a Non-Party in

13   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Such

14   information produced by Non-Parties in connection with this litigation is protected by the remedies

15   and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a

16   Non-Party from seeking additional protections.

17              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

18   Party’s confidential information in its possession, and the Party is subject to an agreement with the

19   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

20                  (1)      promptly notify in writing the Requesting Party and the Non-Party that some

21   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

22                  (2)      promptly provide the Non-Party with a copy of the Stipulated Protective

23   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of the

24   information requested; and

25                  (3)      make the information requested available for inspection by the Non-Party.

26              (c) If the Non-Party fails to object or seek a protective order from this court within 14

27   days of receiving the notice and accompanying information, the Receiving Party may produce the

28   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
                                                       10
       Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 11 of 16




 1   seeks a protective order, the Receiving Party shall not produce any information in its possession or

 2   control that is subject to the confidentiality agreement with the Non-Party before a determination by

 3   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

 4   seeking protection in this court of its Protected Material.

 5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 7   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 8   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 9   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

10   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

11   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

12   Be Bound” that is attached hereto as Exhibit A.

13   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

14          MATERIAL

15          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

16   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

17   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

18   modify whatever procedure may be established in an e-discovery order that provides for production

19   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), disclosure

20   (including production) of information that a Party or Non-Party later claims is Privileged

21   Information, shall not constitute a waiver of, or estoppel to, any claim of attorney-client privilege,

22   attorney work product, or other ground for withholding production as to which the Producing Party

23   or any Non-Party would be entitled in the litigation or any other federal or state proceeding. Pursuant

24   to Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502(e), the Receiving

25   Party hereby agrees to return, sequester, or destroy any Privileged Information disclosed or produced

26   by the Producing Party upon request. If the Receiving Party reasonably believes that Privileged

27   Information has been inadvertently disclosed or produced to it, it shall promptly notify the Producing

28   Party and sequester such information until instructions as to disposition are received. The failure of
                                                        11
       Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 12 of 16




 1   any Party to provide notice or instructions under this paragraph shall not constitute a waiver of, or

 2   estoppel to, any claim of attorney-client privilege, attorney work product, or other ground for

 3   withholding production as to which the Producing Party or any Non-Party would be entitled in the

 4   litigation or any other federal or state proceeding. This Order shall be interpreted to provide the

 5   maximum protection allowed by Federal Rule of Evidence 502(d). This provision is designed to

 6   foreclose any arguments that by making such production:

 7            (a)      the production of Privileged Information was not inadvertent by the Producing Party;

 8            (b)      the Producing Party did not take reasonable steps to prevent the disclosure of

 9   Privileged Information;

10            (c)      the Producing Party did not take reasonable or timely steps to rectify such disclosure;

11   and/or

12            (d)      such disclosure acts as a waiver of applicable privileges or protections associated with

13   the Privileged Information.

14   12.      PROTECTION OF NON-PARTIES’ PRIVILEGED INFORMATION

15                  (a) This Order does not modify any Party’s ethical or legal obligations with respect to the

16   Privileged Information where the relevant privilege is held by a Non-Party (a “Non-Party’s

17   Privileged Information”).

18                  (b) In the event that documents responsive to a valid discovery request contain a Non-

19   Party’s Privileged Information, the Producing Party shall (i) affix the legend “NON-PARTY

20   PRIVILEGED INFORMATION WITHHELD” to each page that contains a Non-Party’s Privileged

21   Information, (ii) redact the portion(s) of the material on each that page qualifying for protection, and

22   (iii) clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

23                  (c) In the event that a Party is required to offer testimony in deposition or in other pretrial

24   or trial proceedings, that Party shall not intentionally reveal a Non-Party’s Privileged Information in

25   violation of that Party’s ethical or legal obligations. Any Party may redress the inadvertent revelation

26   of a Non-Party’s Privileged Information during testimony in accordance with the rules and

27

28
                                                           12
       Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 13 of 16




 1   procedures described in Section 11 above.

 2               (d) In the event that a valid discovery request seeks production of information in some

 3   form other than documentary and for any other tangible item that contains a Non-Party’s Privileged

 4   Information, the Producing Party shall affix in a prominent place on the exterior of the container or

 5   containers in which the information or item is stored the legend “NON-PARTY PRIVILEGED

 6   INFORMATION WITHHELD.” If only a portion or portions of the information or item warrant

 7   protection, the Party, to the extent practicable, shall identify the protected portion(s).

 8   13.      MISCELLANEOUS

 9   13.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

10   modification by the court in the future. The parties expressly agree that either party may have

11   accepted terms in this Order that the party does not believe are appropriate or required, yet the terms

12   are accepted in the spirit of compromise. Nothing in this Order shall be argued to prevent or preclude

13   any party from seeking relief from the court to alter or modify this Order based on a showing of

14   good cause to the extent that, during the litigation, the party believes that good cause exists to

15   modify or alter any provisions of this Order, including (but not limited to) the terms relating to

16   sharing of CONFIDENTIAL or HIGHLY CONFIDENTIAL materials. Before any such request is

17   made to the court, the party seeking to modify or alter any aspect of this Order must meet and confer

18   with the opposing Party in an effort to resolve areas of dispute.

19   13.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no Party

20   waives any right it otherwise would have to object to disclosing or producing any information or

21   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

22   right to object on any ground to use in evidence of any of the material covered by this Protective

23   Order.

24            13.3   Filing Protected Material. Without written permission from the Designating Party

25   or a court order secured after appropriate notice to all interested persons, a Party may not file in

26   the public record in this action any Protected Material. A Party that seeks to file under seal any

27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

28   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
                                                        13
       Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 14 of 16




 1   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

 2   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

 3   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

 4   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving

 5   Party may file the information in the public record pursuant to Civil Local Rule 79-5(e) unless

 6   otherwise instructed by the court.

 7   14.    FINAL DISPOSITION

 8          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 9   Receiving Party must, at the Producing Party’s election, return all Protected Material to the

10   Producing Party or destroy such material. As used in this subdivision, “all Protected Material”

11   includes all copies, abstracts, compilations, summaries, and any other format reproducing or

12   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the

13   Receiving Party must submit a written certification to the Producing Party (and, if not the same

14   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,

15   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

16   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

17   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

18   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

20   work product, and consultant and expert work product, even if such materials contain Protected

21   Material. Any such archival copies that contain or constitute Protected Material remain subject to

22   this Protective Order as set forth in Section 4 (DURATION).

23

24   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

25

26           5/2/2019
     DATED: ________________________       /s/
                                     _____________________________________
                                               Deborah K. Marcuse
27                                             Attorneys for Plaintiffs
28
                                                        14
       Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 15 of 16




               5/2/2019                   /s/
 1   DATED: ________________________ _____________________________________
                                               Rachel S. Brass
 2                                            Attorneys for Defendant
 3

 4
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 5

 6
             May 6, 2019
     DATED: ________________________ _____________________________________
                                           _________
                                                ____ _____________________ _ ___
 7                                       JACQUELINE
                                          ACQ
                                            C UE ELINE S SCOTT
                                                          COTT CORLEY    Y
                                           United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             15
       Case 3:18-cv-02542-JSC Document 87 Filed 05/06/19 Page 16 of 16




 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of ___________________________

 4   _____________________ [print or type full address], declare under penalty of perjury that I have

 5   read in its entirety and understand the Stipulated Protective Order that was issued by the United

 6   States District Court for the Northern District of California on __________________ [date] in the

 7   case of Doe v. Morrison & Foerster LLP, No. 3:18-cv-02542-JSC. I agree to comply with and to be

 8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

 9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

10   solemnly promise that I will not disclose in any manner any information or item that is subject to this

11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

12   this Order.

13   I further agree to submit to the jurisdiction of the United States District Court for the Northern

14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

15   if such enforcement proceedings occur after termination of this action.

16   I hereby appoint __________________________ [print or type full name] of __________________

17   _______________________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any

19   proceedings related to enforcement of this Stipulated Protective Order.

20

21   Date: ______________________________________

22   City and State where sworn and signed: _________________________________

23

24   Printed name: _______________________________

25

26   Signature: __________________________________

27

28
                                                       16
